DETAILED ACTION
This office action is in response to Patent Board Decision on 02/09/2021.
Claims 1-19 are pending of which claims 1, 12 and 14 are independent claims.
Information disclosure
IDS, filed on 03/06/2015, 04/18/2016, 07/14/2016, 04/01/2017, 05/01/2017, 12/25/2017, and 12/21/2017, are considered.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is the reason for allowing this application: this application is allowed based upon the decision made by the Patent Board on 02/09/2021.


Claims 1-11, and 19 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…a controller to monitor a logical topology of a network, the network including a plurality of network switches connected via links and the logical topology including a link being blocked by a Spanning Tree Protocol (STP), wherein the controller is to configure at least one of the network switches to transmit specific traffic along the blocked link based on a type of the specific 

Claims 12-13, 16, and 18  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 12,    “…monitoring a status of links between switches of a network, the status of the links to be one of blocked and non-blocked based on a Spanning Tree Protocol (STP), a blocked link of the links to not be used based on the STP; and configuring, using a controller, at least one port of at least one of the switches to transmit only specific traffic along the blocked link based on a type associated with the specific traffic, wherein the specific traffic relates to data having at least one of latency, packet-loss, and a security requirement that differs from the general traffic, and wherein the at least one of the  network switches is to inspect a header of the specific traffic to identify the at least one of latency, packet-loss, and security requirement of the specific as specified in claim 12.  


Claims 14-15 and 17  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 14,    “… collect topological information about links between switches of a network, wherein the links are to be configured using Spanning Tree Protocol (STP) to block general traffic along a subset of the links; determine which of the links is blocked from usage by the STP; and configure at least one of the switches via an Open Flow protocol to allow specific traffic identified based on a type of the specific traffic to be transmitted along at least one of the blocked links while the general traffic is to continue to be blocked from using the blocked links, wherein the specific traffic relates to data having at least one of latency, packet-loss, and a  security requirement that differs from the general traffic, and wherein the at least one of the network switches is to inspect a header of the specific traffic to identify the at least one of latency, packet-loss, and security requirement of the specific traffic” as specified in claim 14. 






Guntur (US Pat. No. 8089882) discloses determining optimal path based on flow statistics and update the nodes with new spanning tree. However the disclosure of  Guntur taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a controller to monitor a logical topology of a network, the network including a plurality of network switches connected via links and the logical topology including a link being blocked by a Spanning Tree Protocol (STP), wherein the controller is to configure at least one of the network switches to transmit specific traffic along the blocked link based on a type of the specific traffic identified within the specific traffic while general traffic is to continue to be blocked from using the blocked link, wherein the specific traffic relates to data having at least one of latency, packet-loss, and a security requirement that differs from the general traffic, and wherein the at least one of the network switches is to inspect a header of the specific traffic to identify the at least one of latency, packet- loss, and security requirement of the specific traffic as specified in claims 1, 12 and 14 in combination with other limitations recited as specified in claims 1, 12 and 14.



Pannell (US Pat.  8111715) discloses management frame used to configure each port. However the disclosure of  Pannell taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with monitoring a status of links between switches of a network, the status of the links to be one of blocked and non-blocked based on a Spanning Tree Protocol (STP), a blocked link of the links to not be used based on the STP; and configuring, using a controller, at least one port of at least one of the switches to transmit only specific traffic along the blocked link based on a type associated with the specific traffic, wherein the specific traffic relates to data having at least one of latency, packet-loss, and a security requirement that differs from the general traffic, and wherein the at least one of the  network switches is to inspect a header of the specific traffic to identify the at least one of latency, packet-loss, and security requirement of the specific traffic, the STP to continue not using the blocked link to transmit general traffic that is not of the type associated with the specific traffic as claimed in claims 1, 12 and 14 in combination with other limitations recited as specified in claims 1, 12 and 14.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477